DETAILED ACTION
This Office Action is in response to the original application filed on 09/17/2021 and the preliminary amendment filed on 10/08/2021. Claims 21-40 are pending, of which, claims 21, 30, and 39 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 14/482,105 filed on 09/10/2014, which has since been issued as U.S. Patent No. 11,126,476, which claims the benefit of U.S. Provisional Patent Application No. 61/875,991 filed on 09/10/2013.

Drawings
The drawings submitted on 09/17/2021 are accepted.

Specification
The specification submitted on 09/17/2021 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 29-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,126,476. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/477,913
Patent No.  11,126,476
Analysis
21. A method comprising:




identifying an application attach triggering event for a computing system;



identifying an application volume with at least one application associated with the application attach triggering event, wherein the application volume comprises files to support the execution of the at least one application and additional files to support the execution of one or more other applications;
attaching the application volume to the computing system;










applying a filter to the application volume for the computing system, wherein applying the filter to the application volumes comprises:










permitting the at least one application to be visible and executable on the computing system from the application volume; and






preventing the one or more other applications from being visible or executable on the computing system from the application volume.
1. A method of attaching at least one application to a computing system, the method comprising:


in a processing system, identifying an application attach triggering event for the computing system;


identifying the at least one application based on the application attach triggering event;
attaching an application volume to the computing system that contains the at least one application and one or more additional applications, wherein the application volume comprises read only files
in response to attaching the application volume, identifying application elements corresponding to the at least one application in the application volume, wherein the application elements make the at least one application executable on the computing system;


filtering the one or more additional applications from the application volume that are not the at least one application to prevent execution of the one or more additional applications on the computing system, wherein filtering the one or more additional applications from the application volume that are not the at least one application comprises:


in response to attaching the application volume, identifying application elements corresponding to the at least one application in the application volume, wherein the application elements make the at least one application executable on the computing system; 


filtering the one or more additional applications from the application volume that are not the at least one application to prevent execution of the one or more additional applications on the computing system,
Both methods.




Essentially the same limitation.





Both identify application volume with an application associated with the application attach triggering event where the 
application volume has additional files making the application executable.















Both apply filters to the application volume.












Both identify executable applications from the application volume.








Filters out other applications from the application volume to prevent execution or being visible.



Independent claim 30 is essentially just a different embodiment of the same claimed limitation.
22. The method of claim 21, wherein the computing system comprises a virtual machine.
4. The method of claim 1 wherein the computing system comprises a virtual machine.
The same limitation.

23. The method of claim 21, wherein the computing system comprises a physical computing system.
3. The method of claim 1 wherein the computing system comprises a physical computing system.
The same limitation.

Claims 31 and 32 are essentially just a different embodiments of the same claimed limitation.
24. The method of claim 21, wherein permitting the at least one application to be visible and executable in the computing system comprises overlaying the files in a file system of the computing system.
1. overlaying the application elements corresponding to the at least one application in a file system of the computing system to make the at least one application executable on the computing system from the application volume;
Essentially the same limitation.


Claim 33 is essentially just a different embodiments of the same claimed limitation.
25. The method of claim 21, wherein attaching the application volume to the computing system comprises mounting the application volume to the computing system.
2. The method of claim 1 wherein attaching the application volume to the computing system that contains the at least one application comprises mounting the application volume to the computing system.
Essentially the same limitation.


Claim 34 is essentially just a different embodiments of the same claimed limitation.
26. The method of claim 21, wherein identifying the application attach triggering event comprises receiving a selection of the at least one application on the computing system.
8. The method of claim 1 wherein identifying the application attach triggering event comprises receiving a user application selection on the computing system.
Essentially the same limitation.


Claim 35 is essentially just a different embodiments of the same claimed limitation.
27. The method of claim 21, wherein the computing system comprises a virtual machine, and wherein identifying the application attach triggering event comprises receiving a request from an administrator associated with the virtual machine to attach the at least one application to the virtual machine.
4. The method of claim 1 wherein the computing system comprises a virtual machine.
9. The method of claim 1 wherein identifying the application attach triggering event comprises receiving a command from an administrator to attach the at least one application to the computing system.
Essentially the same limitations.


Claim 36 is essentially just a different embodiments of the same claimed limitation.
29. The method of claim 21 further comprising:
attaching the application volume to a second computing system;


applying a second filter to the application volume for the second computing system, wherein applying the second filter to the application volume comprises:
permitting one or more applications to be visible and executable on the second computing system from the application volume, wherein the one or more applications are not equivalent to the at least one application; and
preventing one or more remaining applications from being visible and executable on the second computing system from the application volume.
1. attaching an application volume to the computing system… and is also attached to a second computing system;


identifying a set of one or more applications from the application volume for the second computing system, wherein the set of one or more applications is not equivalent to the at least one application identified for the computing system; and filtering, for the second computing system, a second set of one or more applications remaining on the application volume that are not in the set of one or more applications to prevent execution of the second set of one or more applications from the application volume on the second computing system.
Both attach the application volume to a second computing system.



Essentially the same limitations.


Claim 38 is essentially just a different embodiments of the same claimed limitation.
39. An apparatus comprising:

a storage system;







program instructions on the storage system that, when executed by a processing system, direct the processing system to:




identify an application attach triggering event for a virtual machine, wherein the application attach triggering event comprises a request from a user of the virtual machine to attach at least one application;


identify an application volume with the at least one application associated with the application attach triggering event, wherein the application volume comprises files to support the execution of the at least one application and additional files to support the execution of one or more other applications;
attach the application volume to the virtual machine;






apply a filter to the application volume for the virtual machine, wherein applying the filter to the application volumes comprises:










permit the at least one application to be visible and executable on the virtual machine from the application volume; and







prevent the one or more other applications from being visible or executable on the virtual machine from the application volume.
19. An apparatus comprising:

one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and


processing instructions stored on the one or more non-transitory computer readable storage media that, when read and executed by the processing system, direct the processing system to at least:


in response to an application attach triggering event from a user of a computing system, identify at least one application based on the application attach triggering event;



attach an application volume to the attachable computing system that contains the at least one application and one or more additional applications, wherein the application volume comprises read only files 
in response to attaching the application volume, identify application elements corresponding to the at least one application in the application volume, wherein the application elements make the at least one application executable on the computing system; 


filter the one or more additional applications from the application volume that are not the at least one application to prevent execution of the one or more additional applications on the computing system, wherein filtering the one or more additional applications from the application volume that are not the at least one application comprises:


in response to attaching the application volume, identify application elements corresponding to the at least one application in the application volume, wherein the application elements make the at least one application executable on the computing system;


filter the one or more additional applications from the application volume that are not the at least one application to prevent execution of the one or more additional applications on the computing system,
Both apparatus.

Both have storage.







Both have processing instructions.






Essentially the same limitation.








Both identify application volume with an application associated with the application attach triggering event where the 
application volume has additional files making the application executable.











Both apply filters to the application volume.











Both identify executable applications from the application volume.








Filters out other applications from the application volume to prevent execution or being visible.


40. The apparatus of claim 39, wherein the application volume is attached to one or more other virtual machines.
19. attach an application volume to the attachable computing system that contains the at least one application and one or more additional applications, wherein the application volume comprises read only files and is also attached to a second computing system;
20. The apparatus of claim 19 wherein the computing system comprises a virtual machine.
Essentially the same limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28, 30-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Conover (U.S. Pub. No. 2012/0174096), in view of Arbon (U.S. Pat. No. 7,254,682).
 
Regarding independent claim 21, Conover teaches a method comprising: identifying an application attach triggering event for a computing system; (Conover, Fig. 2 and [0016]-[0017], discloses a user or administrator could directly interact with the VM manager to request an application storage volume be attached to [attach triggering event] or detached from a plurality of virtual machines [computing system] on demand. A VM agent responds to the detection of the attach-triggering event.)
identifying an application volume with at least one application associated with the application attach triggering event, wherein the application volume comprises files to support the execution of the at least one application and additional files to support the execution of one or more other applications; (Conover, Figs. 2-3 and [0016]-[0020], discloses a VM agent responding to the detection of an attach-triggering event identifies the volumes to be attached to a target virtual machine and the selected volumes are dynamically attached to the target virtual machine. Once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications [at least one application and one or more additional applications to support the execution of one or more other applications] available to the virtual machine. Within each virtual machine, the VM agent can detect the presence of the new applications and automatically start the applications contained within the application storage volume or notify the user that new applications are available [application available for execution].)
attaching the application volume to the computing system; (Conover, [0036], discloses an application broker can be contacted to request an application, the application broker can dynamically decide which application volumes containing a selected application to attach.)
However, Conover does not explicitly teach applying a filter to the application volume for the computing system, wherein applying the filter to the application volumes comprises:
permitting the at least one application to be visible and executable on the computing system from the application volume; and
preventing the one or more other applications from being visible or executable on the computing system from the application volume.
On the other hand, Arbon teaches  applying a filter to the application volume for the computing system, wherein applying the filter to the application volumes comprises: permitting the at least one application to be visible and executable on the computing system from the application volume; and preventing the one or more other applications from being visible or executable on the computing system from the application volume. (Arbon, C5L1-22, discloses using a snapshot and creating an image file that holds selected items (e.g. application files, folders, elements, etc.) found on a computer-readable storage volume, without permanently removing data from the volume, includes the step of identifying at least one desired item which is located on the storage volume. This may be done by classifying items of the storage volume as being either desired or undesired. Desirable items are those which a human user (or equivalently software operating on the user's behalf) evidently desires to place within the image; undesired items are those which the user wants excluded from the image. Examiner notes that placing desiring items and removing undesired items from an image snapshot of an existing storage volume is a form of filtering as the snapshot is a reflection of the filtered content on the storage volume without deleting the items from the storage volume.  Arbon, Fig. 5 and C14L34-50, discloses classifying items (e.g. application files, folders, elements, etc.) that are stored in a storage volume to distinguish desired items from undesired items based on user input, enabling snapshotting of the storage volume, mounting a snapshot view of the storage volume, deleting undesired items from the mounted snapshot view, creating at least one image of the storage volume via the mounted snapshot view after deleting undesired items. Examiner notes that by deleting undesired items (e.g. application files) from the mounted snapshot view would prevent the execution of the application.)
Further, Arbon also teaches attaching the application volume to the computing system; (Arbon, Fig. 5 and C14L34-50, discloses classifying items (like files and folders) that are stored in a storage volume to distinguish desired items from undesired items based on user input, enabling snapshotting of the storage volume, mounting a snapshot view of the storage volume, deleting undesired items from the mounted snapshot view, creating at least one image of the storage volume via the mounted snapshot view after deleting undesired items. Examiner notes that a snapshot view of a storage volume is itself a mountable volume.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the data management system of Conover to incorporate the selective volume snapshotting of Arbon because both techniques address the same field of data management systems and by incorporating Arbon into Conover provides the application filtering to the virtual machine data management system. 
One of ordinary skill in the art would be motivated to do so as to obtain an image of only selected items from storage volumes, as taught by Arbon C1L49-52.
 
Regarding claim 22, Conover, in view of Arbon, teaches the method of claim 21, wherein the computing system comprises a virtual machine. (Conover, Fig. 1 and 4 and [0009], discloses to make applications and application data available within a virtual machine (VM) at runtime)
 
Regarding claim 23, Conover, in view of Arbon, teaches the method of claim 21, wherein the computing system comprises a physical computing system. (Conover, [0002] and [0014], discloses virtual machines run on a physical host server known as a hypervisor that abstracts the physical hardware of the host computing device so that the virtual machine sees virtual hardware)
Claims 31 and 32 recite substantially the same limitations as claim 23, and are rejected for substantially the same reasons.
 
Regarding claim 24, Conover, in view of Arbon, teaches the method of claim 21, wherein permitting the at least one application to be visible and executable in the computing system comprises overlaying the files in a file system of the computing system. (Conover, Figs. 2-3 and [0016]-[0020], discloses once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications available to the virtual machine and automatically start the applications contained within the application storage volume or notify the user that new applications are available [application available for execution]. Conover, [0037]-[0038], discloses once a new storage volume has been detected, a volume overlay software agent will be invoked for exposing the data and applications contained in the storage repository and making it available to the corresponding virtual machine by overlaying the content (such as files and registry keys) on top of the existing virtual machines so that the content can be seamlessly integrated into the virtual machine environments.)
Claim 33 recites substantially the same limitations as claim 24, and is rejected for substantially the same reasons.
 
Regarding claim 25, Conover, in view of Arbon, teaches the method of claim 21, wherein attaching the application volume to the computing system comprises mounting the application volume to the computing system. (Conover, Figs. 2-3 and [0016]-[0020], discloses a user or administrator could directly interact with the VM manager to request an application storage volume be attached to a plurality of virtual machines [computing system] on demand. Once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications available to the virtual machine.)
Claim 34 recites substantially the same limitations as claim 25, and is rejected for substantially the same reasons.
 
Regarding claim 26, Conover, in view of Arbon, teaches the method of claim 21, wherein identifying the application attach triggering event comprises receiving a selection of the at least one application on the computing system. 
(Conover, Figs. 2-3 and [0016]-[0020], discloses a user or administrator could directly interact with the VM manager to request an application storage volume be attached to [attach triggering event] a plurality of virtual machines [computing system] on demand. A VM agent responding to the detection of an attach-triggering event identifies the volumes to be attached to a target virtual machine and the selected volumes are dynamically attached to the target virtual machine. Conover, [0036], discloses an application broker can be contacted to request an application, the application broker can dynamically decide which application volumes containing a selected application to attach.)
Claim 35 recites substantially the same limitations as claim 26, and is rejected for substantially the same reasons.
 
Regarding claim 27, Conover, in view of Arbon, teaches the method of claim 21, wherein the computing system comprises a virtual machine, (Conover, Fig. 1 and 4 and [0009], discloses to make applications and application data available within a virtual machine (VM) at runtime) and wherein identifying the application attach triggering event comprises receiving a request from an administrator associated with the virtual machine to attach the at least one application to the virtual machine. (Conover, Figs. 2-3 and [0016]-[0020], discloses a user or administrator could directly interact with the VM manager to request [command] an application storage volume be attached to [attach triggering event] a plurality of virtual machines [computing system] on demand. A VM agent responding to the detection of an attach-triggering event identifies the volumes to be attached to a target virtual machine. Once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications available to the virtual machine.)
Claim 36 recites substantially the same limitations as claim 27, and is rejected for substantially the same reasons.
 
Regarding claim 28, Conover, in view of Arbon, teaches the method of claim 21, wherein the application volume comprises a virtual disk. (Conover, Figs. 2-3 and [0016]-[0020], discloses a user or administrator could directly interact with the VM manager to request [command] an application storage volume be attached to [attach triggering event] a plurality of virtual machines [computing system] on demand. A VM agent responding to the detection of an attach-triggering event identifies the volumes to be attached to a target virtual machine. Once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications available to the virtual machine.)
Claim 37 recites substantially the same limitations as claim 28, and is rejected for substantially the same reasons.

Regarding independent claim 30, Conover teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, (Conover, [0002] and [0014], discloses virtual machines run on a physical host server known as a hypervisor that abstracts the physical hardware of the host computing device so that the virtual machine sees virtual hardware. Further, Conover, claim 18, discloses “computer readable medium having program instruction stored thereon for operating a data management system, wherein the program instructions, when executed by the data management system, direct the data management system to”) direct the computing apparatus to:
identify an application attach triggering event for a computing system; (Conover, Fig. 2 and [0016]-[0017], discloses a user or administrator could directly interact with the VM manager to request an application storage volume be attached to [attach triggering event] or detached from a plurality of virtual machines [computing system] on demand. A VM agent responds to the detection of the attach-triggering event.)
identify an application volume with at least one application associated with the application attach triggering event, wherein the application volume comprises files to support the execution of the at least one application and additional files to support the execution of one or more other applications; (Conover, Figs. 2-3 and [0016]-[0020], discloses a VM agent responding to the detection of an attach-triggering event identifies the volumes to be attached to a target virtual machine and the selected volumes are dynamically attached to the target virtual machine. Once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications [at least one application and one or more additional applications to support the execution of one or more other applications] available to the virtual machine. Within each virtual machine, the VM agent can detect the presence of the new applications and automatically start the applications contained within the application storage volume or notify the user that new applications are available [application available for execution].)
attach the application volume to the computing system; (Conover, [0036], discloses an application broker can be contacted to request an application, the application broker can dynamically decide which application volumes containing a selected application to attach.)
However, Conover does not explicitly teach apply a filter to the application volume for the computing system, wherein applying the filter to the application volumes comprises:
permit the at least one application to be visible and executable on the computing system from the application volume; and
prevent the one or more other applications from being visible or executable on the computing system from the application volume.
On the other hand, Arbon teaches apply a filter to the application volume for the computing system, wherein applying the filter to the application volumes comprises: permit the at least one application to be visible and executable on the computing system from the application volume; and prevent the one or more other applications from being visible or executable on the computing system from the application volume. (Arbon, C5L1-22, discloses using a snapshot and creating an image file that holds selected items (e.g. application files, folders, elements, etc.) found on a computer-readable storage volume, without permanently removing data from the volume, includes the step of identifying at least one desired item which is located on the storage volume. This may be done by classifying items of the storage volume as being either desired or undesired. Desirable items are those which a human user (or equivalently software operating on the user's behalf) evidently desires to place within the image; undesired items are those which the user wants excluded from the image. Examiner notes that placing desiring items and removing undesired items from an image snapshot of an existing storage volume is a form of filtering as the snapshot is a reflection of the filtered content on the storage volume without deleting the items from the storage volume.  Arbon, Fig. 5 and C14L34-50, discloses classifying items (e.g. application files, folders, elements, etc.) that are stored in a storage volume to distinguish desired items from undesired items based on user input, enabling snapshotting of the storage volume, mounting a snapshot view of the storage volume, deleting undesired items from the mounted snapshot view, creating at least one image of the storage volume via the mounted snapshot view after deleting undesired items. Examiner notes that by deleting undesired items (e.g. application files) from the mounted snapshot view would prevent the execution of the application.)
Further, Arbon also teaches attach the application volume to the computing system; (Arbon, Fig. 5 and C14L34-50, discloses classifying items (like files and folders) that are stored in a storage volume to distinguish desired items from undesired items based on user input, enabling snapshotting of the storage volume, mounting a snapshot view of the storage volume, deleting undesired items from the mounted snapshot view, creating at least one image of the storage volume via the mounted snapshot view after deleting undesired items. Examiner notes that a snapshot view of a storage volume is itself a mountable volume.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the data management system of Conover to incorporate the selective volume snapshotting of Arbon because both techniques address the same field of data management systems and by incorporating Arbon into Conover provides the application filtering to the virtual machine data management system. 
One of ordinary skill in the art would be motivated to do so as to obtain an image of only selected items from storage volumes, as taught by Arbon C1L49-52.
 
Regarding independent claim 39, Conover teaches an apparatus comprising: a storage system; program instructions on the storage system that, when executed by a processing system, direct the processing system to: (Conover, [0002] and [0014], discloses virtual machines run on a physical host server known as a hypervisor that abstracts the physical hardware of the host computing device so that the virtual machine sees virtual hardware. Further, Conover, claim 18, discloses “computer readable medium having program instruction stored thereon for operating a data management system, wherein the program instructions, when executed by the data management system, direct the data management system to”)
identify an application attach triggering event for a virtual machine, wherein the application attach triggering event comprises a request from a user of the virtual machine to attach at least one application; (Conover, Fig. 2 and [0016]-[0017], discloses a user or administrator could directly interact with the VM manager to request an application storage volume be attached to [attach triggering event] or detached from a plurality of virtual machines [computing system] on demand. A VM agent responds to the detection of the attach-triggering event.)
identify an application volume with the at least one application associated with the application attach triggering event, wherein the application volume comprises files to support the execution of the at least one application and additional files to support the execution of one or more other applications; (Conover, Figs. 2-3 and [0016]-[0020], discloses a VM agent responding to the detection of an attach-triggering event identifies the volumes to be attached to a target virtual machine and the selected volumes are dynamically attached to the target virtual machine. Once the application storage volume has been attached to the virtual machine by the hypervisor, the operating system within the virtual machine can thereby mount the file system contained on the application storage volume and access its contents making the applications [at least one application and one or more additional applications to support the execution of one or more other applications] available to the virtual machine. Within each virtual machine, the VM agent can detect the presence of the new applications and automatically start the applications contained within the application storage volume or notify the user that new applications are available [application available for execution].)
attach the application volume to the virtual machine; (Conover, [0036], discloses an application broker can be contacted to request an application, the application broker can dynamically decide which application volumes containing a selected application to attach.)
However, Conover does not explicitly teach apply a filter to the application volume for the virtual machine, wherein applying the filter to the application volumes comprises:
permit the at least one application to be visible and executable on the virtual machine from the application volume; and
prevent the one or more other applications from being visible or executable on the virtual machine from the application volume.
On the other hand, Arbon teaches apply a filter to the application volume for the virtual machine, wherein applying the filter to the application volumes comprises: permit the at least one application to be visible and executable on the virtual machine from the application volume; and prevent the one or more other applications from being visible or executable on the virtual machine from the application volume. (Arbon, C5L1-22, discloses using a snapshot and creating an image file that holds selected items (e.g. application files, folders, elements, etc.) found on a computer-readable storage volume, without permanently removing data from the volume, includes the step of identifying at least one desired item which is located on the storage volume. This may be done by classifying items of the storage volume as being either desired or undesired. Desirable items are those which a human user (or equivalently software operating on the user's behalf) evidently desires to place within the image; undesired items are those which the user wants excluded from the image. Examiner notes that placing desiring items and removing undesired items from an image snapshot of an existing storage volume is a form of filtering as the snapshot is a reflection of the filtered content on the storage volume without deleting the items from the storage volume.  Arbon, Fig. 5 and C14L34-50, discloses classifying items (e.g. application files, folders, elements, etc.) that are stored in a storage volume to distinguish desired items from undesired items based on user input, enabling snapshotting of the storage volume, mounting a snapshot view of the storage volume, deleting undesired items from the mounted snapshot view, creating at least one image of the storage volume via the mounted snapshot view after deleting undesired items. Examiner notes that by deleting undesired items (e.g. application files) from the mounted snapshot view would prevent the execution of the application.)
Further, Arbon also teaches attach the application volume to the virtual machine; (Arbon, Fig. 5 and C14L34-50, discloses classifying items (like files and folders) that are stored in a storage volume to distinguish desired items from undesired items based on user input, enabling snapshotting of the storage volume, mounting a snapshot view of the storage volume, deleting undesired items from the mounted snapshot view, creating at least one image of the storage volume via the mounted snapshot view after deleting undesired items. Examiner notes that a snapshot view of a storage volume is itself a mountable volume.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the data management system of Conover to incorporate the selective volume snapshotting of Arbon because both techniques address the same field of data management systems and by incorporating Arbon into Conover provides the application filtering to the virtual machine data management system. 
One of ordinary skill in the art would be motivated to do so as to obtain an image of only selected items from storage volumes, as taught by Arbon C1L49-52.
 
Regarding claim 40, Conover, in view of Arbon, teaches the apparatus of claim 39, wherein the application volume is attached to one or more other virtual machines. (Conover, Fig. 1 and 4 and [0009], to make applications and application data available within a virtual machine (VM) at runtime. Conover, [0036], discloses an application broker can be contacted to request an application, the application broker can dynamically decide which application volumes containing a selected application to attach.)

Allowable Subject Matter
	Claims 29 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending overcoming of the nonstatutory double patenting rejection above.
	The prior arts (specifically the Conover and Arbon references) teach attaching an application volume to multiple virtual machines and includes files for an executable application and filtering out other files/applications to prevent execution of the other applications, but the prior arts do not teach attaching the application volume to different virtual machines where different virtual machines include different set of executable applications and filtered out other files/applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tsaur et al. (U.S. Pat. No. 8,510,271) – “Application and file system data virtualization from image backup” teaches application maps to identify application and related elements storage locations.
Appajodu et al. (U.S. Pat. No. 8,301,686) – “Systems and methods for decentralized computing” teaches use of virtual machine images.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165